 



Exhibit 10.03
eBay Inc.
2145 Hamilton Avenue
San Jose, CA 95125
 
(EBAY LOGO) [f24230f2423001.gif]
CONSULTING AGREEMENT
     This Consulting Agreement (the “Agreement”) is made as of the last date
executed by one of the parties below (the “Effective Date”) by and between eBay
Inc. (“Company”), a Delaware corporation, and Jeffrey D. Jordan (“Consultant”).
     1.      Engagement of Services. Company may from time to time issue project
assignments to Consultant that may be outlined in the format displayed in
Exhibit A (“Project Assignment Form”). Subject to the terms of this Agreement,
Consultant will, to the best of his ability, render the services set forth in
Project Assignment(s) accepted by Consultant (the “Project(s)”) by the
completion dates set forth therein. Consultant agrees to exercise the highest
degree of professionalism, and to utilize his expertise and creative talents in
completing such Projects. In completing the Projects, Consultant agrees to
provide his own equipment, tools and other materials at his own expense except
as may be permitted under the Separation Agreement between Consultant and the
Company dated September 11, 2006. Company will make its facilities and equipment
available to Consultant when necessary. Consultant shall perform the services
necessary to complete the Projects in a timely and professional manner
consistent with industry standards, and at a location, place and time that the
Consultant deems appropriate.
     2.      Compensation. Company will pay Consultant a fee for services
rendered under this Agreement as set forth in the Project Assignment(s). As set
forth therein, Consultant will be reimbursed for any reasonable expenses
incurred in connection with the performance of services under this Agreement
provided Consultant submits verification of such expenses as Company may
require. Consultant will be reimbursed only for such expenses that are expressly
provided for in each such Project Assignment Form or which have been approved in
advance in writing by Company, provided Consultant has furnished such
documentation for authorized expenses as Company may reasonably request. Any
expenses incurred by Consultant in performing services under this Agreement that
are not expressly provided for in each Project Assignment Form or pre-approved
in writing by Company shall be the borne by Consultant. Payment of Consultant’s
fees, and expenses if applicable, will be in accordance with the terms and
conditions set forth in the Project Assignment(s). Upon termination of this
Agreement for any reason, Consultant will be paid fees on a proportional basis
as stated in the Project Assignment Form for work which has been completed, to
and including the effective date of such termination.
     3.      Disclosure of Inventions. As used herein, “Inventions” means any
invention, whether or not patentable, and all related know-how, designs, mask
works, trademarks, formulae, processes, manufacturing techniques, trade secrets,
ideas, artwork, software or other copyrightable or patentable works. Consultant
agrees that any and all Inventions conceived, written, created or first reduced
to practice in the performance of work under this Agreement shall be the sole
and exclusive property of Company. Consultant agrees to disclose promptly in
writing to Company, or any person designated by Company, any Inventions that are
solely or jointly conceived, made, reduced to practice, or learned by Consultant
in the course of any work performed for Company. Consultant represents that any
Inventions relating to Company’s business or any Project which Consultant has
made, conceived or reduced to practice at the time of signing this Agreement
(“Prior Invention”) has been disclosed in writing to Company and attached to
this Agreement as Exhibit B. If disclosure of any such Prior Inventions would
cause Consultant to violate any prior confidentiality agreement, Consultant
understands that it is not to list such Prior Invention in Exhibit B, but will
disclose a cursory name for each such invention, the party or parties to whom it
belongs, and the fact that full disclosure as to such Prior Invention has not
been made for that reason. A space is provided in Exhibit B for such purpose.
Consultant shall also specifically describe and identify in Exhibit B all
technology which is either owned solely by Consultant or licensed to Consultant
with a right to sublicense and which Consultant intends to use in performing
under this Agreement.
     4.      Ownership of Work Product. Whether or not the parties execute a
Project Assignment Form pursuant to this Agreement, Consultant hereby assigns
and agrees to assign in the future to Company ownership of all right, title and
interest in and to any and all Work Product, including ownership of all
copyrights, trademarks,
Consulting Agreement       9/11/2006

1



--------------------------------------------------------------------------------



 



eBay Inc.
2145 Hamilton Avenue
San Jose, CA 95125
 
patents (and any goodwill associated therewith), trade secrets and other
intellectual property (or other proprietary) rights throughout the world
contained therein, and any Inventions: (i) that is created by Consultant, or to
which Consultant contributes, pursuant to this Agreement; or (ii) that is
created by Consultant prior to the execution of this Agreement, which Consultant
created at Company’s request in exchange for the consideration Consultant
receives under this Agreement (“Work Product”). Consultant agrees to execute, at
Company’s request and expense, all documents and other instruments necessary to
effectuate such assignment of Work Product, including without limitation, a
copyright assignment (“Assignment of Copyright”). The Company will provide
Consultant with its standard Assignment of Copyright form upon request. In the
event that Consultant does not, for any reason, execute such documents within
seven (7) days of Company’s request, Consultant hereby irrevocably appoints
Company as Consultant’s attorney-in-fact for the purpose of executing such
documents on Consultant’s behalf, which appointment is coupled with an interest.
Consultant further agrees not to challenge the validity of Company’s ownership
in the Work Product.
     5.      Artist’s and Moral Rights. If Consultant has any rights, including
without limitation “artist’s rights” or “moral rights,” in the Work Product that
cannot be assigned, Consultant agrees to unconditionally and irrevocably waive
enforcement worldwide of such rights against Company and all claims and causes
of action of any kind against Company with respect to such rights, and agrees,
at Company’s expense and request, to consent to and join in any action to
enforce such rights. In the event that Consultant has any such rights that
cannot be assigned or waived, Consultant hereby unconditionally and irrevocably
grants to Company an exclusive, worldwide, irrevocable, fully paid and
royalty-free perpetual license to use, reproduce, distribute, create derivative
works of, publicly perform and publicly display the Work Product in any medium
or format, whether now known or later developed.
     6.      Representations and Warranties. Consultant represents and warrants
that: (a) Consultant has the right and unrestricted ability to assign the Work
Product to Company as set forth in Section 4 (including without limitation the
right to assign any Work Product created by Consultant’s employees or
contractors); (b) the Work Product does not and will not infringe upon any
copyright, trademark, patent, trade secret, right of publicity or privacy, or
any other intellectual property or proprietary right of any person, whether
contractual, statutory or at common law; (c) Consultant will not grant, directly
or indirectly, any rights or interest whatsoever in the Work Product to third
parties; (d) neither the Work Product nor any element thereof will be subject to
any restrictions or to any mortgages, liens, pledges, security interests,
encumbrances or encroachments; (e) Consultant shall comply with all applicable
laws while performing the services; (f) Consultant shall obtain all necessary
consents and authorizations prior to providing services; (g) the services will
be performed, and the goods, materials, documentation, analysis, data, programs,
and other matter contemplated in performing hereunder will be prepared and
delivered, by qualified personnel in a timely manner on a good and workmanlike
best efforts basis and shall meet all specifications as determined in eBay’s
sole and exclusive discretion; (h) Consultant will take all necessary
precautions to prevent injury to any persons (including employees of Company) or
damage to property (including Company’s property) during the term of this
Agreement; and (i) should Company permit Consultant to use any of Company’s
equipment, tools or facilities during the term of this Agreement, such
permission shall be gratuitous and Consultant shall be responsible for any
injury to any person (including death) or damage to property (including
Company’s property) arising out of use of such equipment, tools or facilities,
whether or not such claims is based upon it condition or on the alleged
negligence of Company in permitting its use. Consultant agrees to indemnify
Company from any and all damages, costs, claims, expenses or other liability
(including reasonable attorneys’ fees) arising from or relating to the breach or
alleged breach by Consultant of the representations and warranties set forth in
this Section 6.
     7.      Independent Contractor Relationship. Consultant’s relationship with
Company will be that of an independent contractor and nothing in this Agreement
should be construed to create a partnership, agency, joint venture, or
employer-employee relationship between Company and Consultant. Consultant is not
the agent of Company and is not authorized to make any representation, contract,
or commitment on behalf of Company, unless specifically requested or authorized
in writing to do so by a Company officer. Consultant is not and will not be
entitled to any of the benefits which Company may make available to its
employees, such as group insurance, profit sharing or retirement benefits,
except as otherwise provided in the separation agreement by and between
Consultant and Company dated September 11, 2006. Consultant will be solely
responsible for, and will file on a timely basis, all tax returns and payments
required to be filed with or made to any federal, state or local tax authority
with respect to
Consulting Agreement       9/11/2006

2



--------------------------------------------------------------------------------



 



eBay Inc.
2145 Hamilton Avenue
San Jose, CA 95125
 
Consultant’s performance of services and receipt of fees under this Agreement.
Consultant is solely responsible for, and must maintain adequate records of,
expenses incurred in the course of performing services under this Agreement.
Company will regularly report amounts paid to Consultant by filing Form
1099-MISC with the Internal Revenue Service as required by law. Because
Consultant is an independent contractor, Company will not withhold or make
payments for social security, federal, state or any other employee payroll
taxes; make unemployment insurance or disability insurance contributions; or
obtain worker’s compensation insurance on Consultant’s behalf. In further
recognition of the fact that Consultant is not an employee of Company,
Consultant agrees not to make, and waives and releases any rights to make, any
claim Consultant might have against Company that relates to or arises from any
illness or injury Consultant sustains while performing services under this
Agreement that may arise pursuant to applicable workers’ compensation laws.
Consultant agrees to accept exclusive liability for complying with all
applicable state and federal laws governing self-employed individuals, including
obligations such as payment of taxes, social security, disability and other
contributions based on fees paid to Consultant, its agents or employees under
this Agreement. Consultant hereby agrees to indemnify and defend Company against
any and all such taxes or contributions, including penalties and interest.
Consultant is free to enter any contract to provide services to other business
entities, except any contract that would induce Consultant to violate this
Agreement.
     8.      Confidential Information. At all times during the term of this
Agreement and thereafter, Consultant agrees to hold Company’s Confidential
Information, and the Confidential Information of any of Company’s subsidiaries
and affiliates, in strict confidence, and further agrees not to disclose to any
third parties or use any such Confidential Information. In the event Consultant
received Confidential Information from Company prior to executing this
Agreement, in exchange for the consideration Consultant receives pursuant to
this Agreement, Consultant agrees to hold Company’s Confidential Information in
strict confidence and further agrees not to use said Confidential Information or
disclose said Confidential Information to any third parties. “Confidential
Information” as used in this Agreement shall mean any and all confidential
and/or proprietary knowledge, data, or information of Company including, without
limitation, (a) trade secrets, drawings, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, software source
documents, works of authorship, know-how, improvements, discoveries,
developments, designs and techniques, and all other work product of Company,
including but not limited to all Work Product created pursuant to this
Agreement, whether or not patentable or registrable under trademark, copyright,
patent or similar laws; (b) information regarding plans for research,
development, new service offerings and/or products, marketing, advertising and
selling, distribution, business plans, business forecasts, budgets and
unpublished financial statements, licenses, prices and costs, suppliers,
customers or distribution arrangements; (c) any information regarding the skills
and compensation of employees, consultants, agents, and/or independent
contractors of the Company or its subsidiaries or affiliates; (d) concepts and
ideas relating to the development and distribution of content in any medium or
to the current, future and proposed products or services of Company or its
subsidiaries or affiliates; and (e) the existence of any business discussions,
negotiations or agreements between the parties. Confidential Information also
includes proprietary or confidential information of any third party who may
disclose such information to Company or Consultant in connection with or in the
course of Company’s business. Consultant’s obligations set forth in this
Section 8 shall not apply with respect to any portion of the Confidential
Information that Consultant can document by competent proof that such portion:
(a) was in the public domain at the time it was communicated to Consultant by
Company; (b) entered the public domain through no fault of Consultant,
subsequent to the time it was communicated to Consultant by Company; (c) is
generally known in the Company’s trade or industry, and was not gained by breach
of this Agreement; or (d) was developed by employees or agents of Consultant
independently of and without reference to any information communicated to
Consultant by Company. In addition, Consultant may disclose Company’s
Confidential Information in response to a valid order by a court or other
governmental body, as otherwise required by law. All Confidential Information
furnished to Consultant by Company is the sole and exclusive property of Company
and its assigns. Upon request by Company, Consultant agrees to promptly deliver
to Company the original and any copies of all such Confidential Information.
     9.      No Conflict of Interest. During the term of this Agreement,
Consultant will not accept work, enter into a contract, or accept an obligation
from any third party, inconsistent or incompatible with Consultant’s
obligations, or the scope of services rendered for Company, under this
Agreement. Consultant warrants that there is no other contract or duty on his
part inconsistent with this Agreement. Consultant agrees to indemnify Company
from any and all loss or liability incurred by reason of the alleged breach by
Consultant of any services agreement
Consulting Agreement       9/11/2006

3



--------------------------------------------------------------------------------



 



eBay Inc.
2145 Hamilton Avenue
San Jose, CA 95125
 
with any third party. Consultant further agrees not to disclose to Company, or
to bring onto Company’s premises, or induce Company to use any confidential
information that belongs to anyone other than Company or Consultant.
     10.      Termination. Consultant or Company may terminate this Agreement at
any time upon seven (7) days’ prior written notice to the other party. Company
may terminate this Agreement immediately in its sole discretion upon
Consultant’s material breach of Sections 8 (“Confidential Information”) or 12
(“Noninterference with Business”).
          10.1      Survival. The rights and obligations contained in Sections 3
(“Disclosure of Inventions”), 4 (“Ownership of Work Product”), 5 (“Artist’s and
Moral Rights”), 6 (“Representations and Warranties”), 8 (“Confidential
Information”), 11 (“Indemnification”), and 12 (“Noninterference with Business”)
will survive any termination or expiration of this Agreement.
          10.2      Return of Company Property. Upon termination of the
Agreement or earlier as requested by Company, Consultant will deliver to Company
any and all drawings, notes, memoranda, specifications, devices, formulas, and
documents, together with all copies thereof, and any other material containing
or disclosing any Work Product or Confidential Information.
     11.      Indemnification. Consultant shall indemnify and hold harmless
Company, its subsidiaries and affiliates, their respective directors, officers,
employees, sublicensees, customers, agents, attorneys, affiliates, successors,
and assigns from any and all claims, losses, liabilities, damages, suits,
actions, government procedures, taxes, penalties or interest, associated
auditing and legal expenses and other costs incurred by Company (including
reasonable attorneys’ fees and costs of suit) arising from Consultant’s, its
agents’, subcontractors’ or personnel’s: (a) performance of the Services or his
other obligations under this Agreement; (b) misrepresentation or breach of any
representation, warranty, obligation or covenant of this Agreement;
(c) violation of a third party’s rights by use of the Work for Hire or other
work product of Consultant or any third party; (d) unauthorized use of Company’s
or a third party’s trademarks or other intellectual property; (e) failure to pay
withholding or other taxes resulting in determination by a government agency
that Consultant is not an independent contractor; and (f) negligence or willful
misconduct, errors or omissions resulting in bodily injury or property damages
to Consultant or Company personnel or any third party, except to the extent
Company personnel caused such injury or damage by their negligence or
misconduct. Company shall have the right to withhold from any payments due
Consultant under this Agreement the amount of any defense costs, plus additional
reasonable amounts as security for Consultant’s obligations under this
Section 11.
          11.1      Consultant further agrees, at his own expense, to defend or
settle any claim brought against Company for patent, copyright, trade secret or
trademark infringement in connection with any Work for Hire. Company shall
provide Consultant with prompt written notice of the claim, authority to proceed
and full information and assistance to defend or settle the claim. At his sole
option and expense, Consultant may procure for Company the right to use the Work
for Hire, replace the Work for Hire with a non-infringing substitute or suitably
modify the Work for Hire so that it is non-infringing. Notwithstanding the
foregoing, Consultant assumes no liability for infringement claims arising from
combination of Consultant’s work with products not provided by Consultant
personnel, if such claim would not exist in the operation or use of Consultant’s
work or in the Work for Hire itself; or modification of the Work for Hire,
unless Consultant personnel made such modification.
     12.      Noninterference with Business. During this Agreement, and for a
period of two years immediately following its termination, Consultant agrees not
to interfere with the business of Company in any manner. By way of example and
not of limitation, Consultant agrees not to solicit or induce any employee,
independent contractor or other personnel to terminate or breach an employment,
contractual or other relationship with Company and its subsidiaries.
     13.      Government or Third Party Contracts.
          13.1      Government Contracts. In the event that Consultant shall
perform services under this Agreement in connection with any Government contract
in which Company may be the prime contractor or subcontractor, Consultant agrees
to abide by all laws, rules and regulations relating thereto. To the extent that
any
Consulting Agreement       9/11/2006

4



--------------------------------------------------------------------------------



 



eBay Inc.
2145 Hamilton Avenue
San Jose, CA 95125
 
such law, rule or regulation requires that a provision or clause be included in
this Agreement, Consultant agrees that such provision or clause shall be added
to this Agreement and the same shall then become a part of this Agreement.
          13.2      Security. In the event the services of the Consultant should
require Consultant to have access to Department of Defense classified material,
or other classified material in the possession of Company’s facility, such
material shall not be removed from Company’s facility. Consultant agrees that
all work performed under this Agreement by Consultant which involves the use of
classified material mentioned above shall be performed in a secure fashion
(consistent with applicable law and regulations for the handling of classified
material) and only at Company’s facility.
          13.3      Ownership. Consultant also agrees to assign all of its
right, title and interest in and to any Work Product to a Third Party, including
without limitation the United States, as directed by Company.
     14.      Export. Consultant agrees not to export, directly or indirectly,
any U.S. source technical data acquired from Company or any products utilizing
such data to countries outside the United States, which export may be in
violation of the United States export laws or regulations.
     15.      Successors and Assigns. This Agreement may not be assigned by
Consultant without Company’s consent, and any such attempted assignment shall be
void and of no effect. Subject to the foregoing, this Agreement will be for the
benefit of Company’s successors and assigns, and will be binding on Consultant’s
assignees.
     16.      Notices. Any notices, requests and other communications required
or permitted by this Agreement shall be in writing and shall be delivered as
follows with notice deemed given as indicated: (a) by personal delivery when
delivered personally; (b) by overnight courier upon written verification of
receipt; (c) by telecopy or facsimile transmission upon acknowledgment of
receipt of electronic transmission; or (d) by certified or registered mail,
return receipt requested, upon verification of receipt. Notice shall be sent to
the addresses set forth below or such other address as either party may specify
in writing by notice as provided by this section.
     17.      Governing Law. This Agreement shall be governed in all respects by
the laws of the United States of America and by the laws of the State of
California, as such laws are applied to agreements entered into and to be
performed entirely within California between California residents. Consultant
hereby expressly consents to the personal jurisdiction of the state and federal
courts located in Santa Clara County, California for any lawsuit filed there
against Consultant by Company arising from or related to this Agreement.
     18.      Severability. In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.
     19.      Waiver. The waiver by Company of a breach of any provision of this
Agreement by Consultant shall not operate or be construed as a waiver of any
other or subsequent or preceding breach by Consultant. No waiver by Company of
any right under this Agreement shall be construed as a waiver of any other
right. Company shall not be required to give notice to enforce strict adherence
to all terms of this Agreement.
     20.      Injunctive Relief for Breach. Consultant’s obligations under this
Agreement are of a unique character that gives them particular value; breach of
any of such obligations will result in irreparable and continuing damage to
Company for which there will be no adequate remedy at law; and, in the event of
such breach, Company will be entitled to injunctive relief and/or a decree for
specific performance, and such other and further relief as may be proper
(including monetary damages if appropriate).
     21.      Entire Agreement. This Agreement constitutes the entire agreement
between the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such
Consulting Agreement       9/11/2006

5



--------------------------------------------------------------------------------



 



eBay Inc.
2145 Hamilton Avenue
San Jose, CA 95125
 
subject matter. The terms of this Agreement will govern all services undertaken
by Consultant for Company; any terms contained in the Project Assignment(s)
which are inconsistent with this Agreement are invalid. This Agreement may only
be changed by mutual agreement of authorized representatives of the parties in
writing. No modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, will be effective unless in writing and signed
by the authorized representative of the party to be charged.
In Witness Whereof, the parties have executed this Agreement as of the date last
written below.

              Company:   Consultant:
 
            eBay Inc.   Jeffrey D. Jordan 2145 Hamilton Avenue         San Jose,
CA 94115        
 
           
By:
  /s/ Michael Jacobson   By:   /s/ Jeffrey Jordan
 
           
 
           
Name:
  Michael Jacobson   Name:   Jeffrey Jordan
 
           
 
           
Title:
  Senior Vice President, Legal Affairs,
General Counsel and Secretary        
 
           

Consulting Agreement       9/11/2006

6



--------------------------------------------------------------------------------



 



eBay Inc.
2145 Hamilton Avenue
San Jose, CA 95125
 
Exhibit A
FORM OF PROJECT ASSIGNMENT # 1
UNDER CONSULTING AGREEMENT
Project:
Subject to the terms of the Consulting Agreement signed by the parties on the
Effective Date thereof, Consultant shall render such services as Company may
from time to time request in connection with certain issues related to the
strategy for Marketplaces and Product. Specific direction regarding the services
to be provided will be given by the President, Marketplaces. It is expected that
Consultant shall provide approximately 4-6 days of services each month. The
initial assignment is expected to involve strategy for Marketplaces Product
group on a one-day a week basis.
Schedule of Work:
The work will commence in September, 2006, and shall be completed by March,
2007.
Fees:
Fee: $5,000 per day.
Payment terms: net thirty (30) days from receipt of invoice. Company will be
invoiced on the first day of each month for expenses incurred during the
previous month.
Note:
This Project Assignment is governed by the terms of the Consulting Agreement in
effect between Company and Consultant. Any item in this Project Assignment which
is inconsistent with that Agreement is invalid.
In Witness Whereof, the parties have executed this Project Assignment as of the
date first written above.

              Company:   Consultant:
 
            EBAY INC.   Jeffrey D. Jordan
 
           
By:
      By:    
 
           
 
           
Name:
      Name:    
 
           
 
           
Title:
      Title:    
 
           
 
           
Date:
      Date:    
 
           

Consulting Agreement       9/11/2006

7



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF PRIOR WORK PRODUCT DISCLOSURE
Of JEFFREY D. JORDAN
     1.      Except as listed in Section 2 below, the following is a complete
list of all Prior Work Product that have been made or conceived or first reduced
to practice by Consultant alone or jointly with others prior to my engagement by
Company:
          No inventions or improvements.
          See below:
 
 
 
          Additional sheets attached.
     2.      Due to a prior confidentiality agreement, Consultant cannot
complete the disclosure under Section 1 above with respect to inventions or
improvements generally listed below, the proprietary rights and duty of
confidentiality with respect to which Consultant owes to the following
party(ies):

             
 
  Invention or Improvement   Party(ies)   Relationship
 
           
1.
           
 
           
 
           
2.
           
 
           
 
           
3.
           
 
           

          Additional sheets attached.

 